Filed 1/28/22 P. v. Molina CA4/2

                       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
   California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
                                        ordered published for purposes of rule 8.1115.



            IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                    FOURTH APPELLATE DISTRICT

                                                  DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                       E076167

 v.                                                                       (Super.Ct.No. FVI19003109)

 MARIO ADAM MOLINA,                                                       OPINION

          Defendant and Appellant.



        APPEAL from the Superior Court of San Bernardino County. Rodney A. Cortez,

Judge. Affirmed as modified.

        Rex Adam Williams, under appointment by the Court of Appeal, for Defendant and

Appellant.

        Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney General,

Julie L. Garland, Assistant Attorney General, A. Natasha Cortina and Melissa Mandel,

Deputy Attorneys General, for Plaintiff and Respondent.




                                                              1
                                      INTRODUCTION

       A jury found defendant and appellant Mario Adam Molina guilty of stalking in

violation of a restraining order (Pen. Code,1 § 646.9, subd. (b), count 1) and found true the

allegation that he was subject to a temporary restraining order. The jury also found him

guilty of violating a protective order. (§ 273.6, subd. (a), count 2.) A trial court sentenced

defendant to the upper term of four years on count 1, plus a concurrent term of one year on

count 2.

       On appeal, defendant contends: (1) the evidence was insufficient to show he stalked

the victim while a restraining order was in effect; (2) the concurrent term on count 2 must be

stayed pursuant to section 654; and (3) the matter should be remanded for resentencing

because the court mistakenly believed it did not have the discretion to grant probation, and it

relied on improper and unsupported factors to impose the upper term on count 1. The

People concede, and we agree, that the sentence on count 2 should be stayed under section

654. Otherwise, we affirm the judgment.

                                 FACTUAL BACKGROUND

       R.D. (the victim) and defendant dated from 2009 to 2015 and had two children

together. During their relationship, defendant threatened the victim frequently, telling her

that if she ever left him, she would cry “tears of blood.” She understood that to mean that

she would never see her kids again and that he could kill her. Defendant also told her he

would put her six feet under. In 2011, he poured cold water on the victim when she was



       1   All further statutory references will be to the Penal Code unless otherwise noted.
                                                2
taking a shower. In response, she did the same thing to him. He came out of the shower,

pushed her against the wall, and slapped her on the face twice. In August 2013, shortly after

the victim gave birth to their youngest daughter, the victim found defendant sleeping with

the television on. She complained that he needed to get a job to help pay the bills.

Defendant said, “You’re going to start nagging, you b----.” The victim became upset, told

him she was tired of everything, and said she wanted to break up. He got upset, followed

her to the kitchen, and slapped her. She slapped him back and tried to get away from him,

but defendant followed her and punched her on the left side of her forehead. The victim lost

consciousness for 30 seconds. When she recovered, she scratched him, and he punched her

in the nose. Defendant also dragged her by the hair. The victim called the police.

       The victim got a restraining order against defendant in July 2015, and defendant was

not allowed to be in the home as a result. The restraining order was for one year. In 2015,

the victim told defendant she wanted him out of her life and did not want to have anything

to do with him. They broke up in 2015. Between 2015 and 2019, defendant continued to

threaten her—approximately 100 times.

       In 2019, defendant was still contacting the victim. She had full custody of their

children, and he had no visitation rights. In August 2019, defendant went to the victim’s

house, and she told him to leave or she would call the police. In October 2019, defendant

left the victim over 30 voicemails with threatening messages. In some of the messages, he

told her that if she was dating someone, that person would be dead, and she would be dead

too. In one message, defendant said the victim’s stepdad was “going to pay,” and that she

was “going to be gone with him.” In another one, defendant told her that if she did not do
                                              3
what he said, the kids would be at a foster home. She took that as a threat that he was going

to kill her. He also continued to state that the victim would cry “tears of blood.” In one of

the messages, defendant said he was going to bust her mouth. The victim felt scared,

anxious, and was in fear for her life. That month, defendant also drove by her house about

five or six times a day, except for one or two days when he did not show up. The victim

was so scared that she checked the camera and recordings on her Ring doorbell all the time.

Seeing defendant drive by her home made her feel nervous and anxious because she would

remember all his threats, and she knew he had a gun. Every time she saw him, she would

panic, feel angry at herself for being with someone like him, and cry.

       On the morning of October 30, 2019, the victim walked outside her house and saw

defendant sitting in his car, parked on the street in front of her neighbor’s house. He was

staring at her and held up a gun. She felt scared and took his conduct as a threat since he

had previously told her he was going to put her six feet under, and that she was going to be

gone. Defendant left the victim a voice message at around 8:00 p.m. that night, saying she

needed to contact her ex-boyfriend, who was an FBI agent, because defendant wanted his

help. Defendant threatened her by saying that if she did not help him, he would knock the

door down, take her kids, and slap her. The victim saw defendant outside her house after

she received the voice message and called the police.

       On November 1, 2019, the victim obtained a temporary restraining order against

defendant. It required him to stay away from her, her car, her home, and her children. The

order was in effect until November 25, 2019. Defendant was served with a copy of the

restraining order.
                                               4
       During the time period from November 1, 2019, to November 15, 2019, defendant

left the victim about 15 voicemail messages containing similar threats to the ones in the

past. However, the messages were more aggressive, and the tone of his voice sounded

angry. Defendant told the victim that he did not care who she called or what she did, and

that he would still kidnap her kids. Receiving the messages made the victim feel scared,

nervous, and filled with anxiety. One of the voicemails mentioned her stepdad, and she was

scared that defendant was going to harm him. Defendant told the victim that she was “going

to be gone” and so was her stepdad, and that she would “end up losing because this is not a

game.” In another voicemail, defendant said the victim was going to be gone for not

listening and helping him with the problem he had, and that the kids would end up in a

foster home.

       During the same period from November 1, 2019, to November 15, 2019, defendant

drove by the victim’s house about 40 times. The victim had a Ring doorbell camera that

showed when he drove by. Her Ring doorbell camera recorded defendant on November 1,

2019, driving by and then stopping next to the victim’s car at approximately 7:30 p.m.

Defendant pushed her mirror in toward her car. The victim went outside to examine her car

and noticed that it had some damage to the back on the driver’s side. That damage was not

there before.

       On November 15, 2019, the victim received three voice messages from defendant.

She deleted one of them and listened to the other two. The two contained similar threats as

before, except defendant also said that he was coming. Defendant said he had texted and

called her, and that he was going to do something to get her attention. In the second voice
                                              5
message, defendant said the victim was acting stupid and that she “was going to see the

consequences of [her] not paying attention to him.” Defendant was singing on the

voicemail like he was “out of his mind,” and his tone of voice was scary. The victim took

the voicemails as a threat that he was going to kill her, and she was in fear for her life and

the safety of her children. She knew he was serious because she had seen him following her

earlier that day when she was coming home with her kids.

       The victim called the police, and an officer responded. The officer noted that she

was “very concerned and panicked,” and by the end of their contact, she was crying. The

victim told the officer what had occurred that day and told him where she believed

defendant was. The officer located defendant’s car at a nearby restaurant and observed

defendant sitting in the driver’s seat. The officer contacted him, and he told the officer

about what had occurred between him and the victim. Defendant admitted knowing about

the restraining order. The officer arrested him and took him to a detention center.

       At the detention center, the officer read defendant his Miranda2 rights. Defendant

waived them and spoke to the officer. The officer recorded the interview, and the recording

was played for the jury at trial. Defendant admitted to knowing about the restraining order

and to calling the victim. When calling her, he said, “Look, you stupid son of a b----, you

need to f---ing wake up. Stop being a dumb mother------.” He told her he was going to

“disturb” her relationship with her new boyfriend. Defendant admitted that he drove by the




       2   Miranda v. Arizona (1966) 384 U.S. 436.
                                                6
victim’s house every day, went to her house on November 15, 2019, and pushed in the

mirror on her car to get her attention since she was ignoring him.

                                         DISCUSSION

       I. The Evidence Was Sufficient to Support Defendant’s Conviction in Count 1

       Defendant argues the true finding on count 1, that a restraining order was in effect at

the time of the stalking, must be reversed since there is no evidence that he made a credible

threat to the victim’s safety between November 1, 2019, and November 15, 2019. We

conclude the evidence was sufficient to support the true finding and the stalking conviction

in count 1.

       A. Standard of Review

       In reviewing a challenge to the sufficiency of the evidence, we “must examine the

whole record in the light most favorable to the judgment to determine whether it discloses

substantial evidence—evidence that is reasonable, credible and of solid value—such that a

reasonable trier of fact could find the defendant guilty beyond a reasonable doubt.” (People

v. Kraft (2000) 23 Cal.4th 978, 1053.) “Reversal on this ground is unwarranted unless it

appears ‘that upon no hypothesis whatever is there sufficient substantial evidence to support

[the conviction].’ ” (People v. Bolin (1998) 18 Cal.4th 297, 331.)

       B. The Evidence Was Sufficient

       Section 646.9, subdivision (a), provides: “Any person who willfully, maliciously,

and repeatedly follows or willfully and maliciously harasses another person and who makes

a credible threat with the intent to place that person in reasonable fear for his or her safety,

or the safety of his or her immediate family is guilty of the crime of stalking, . . .” Section
                                                7
646.9, subdivision (b), provides: “Any person who violates subdivision (a) when there is a

temporary restraining order, injunction, or any other court order in effect prohibiting the

behavior described in subdivision (a) against the same party, shall be punished by

imprisonment in the state prison for two, three, or four years.”

       The jury was instructed that to find defendant guilty of count 1, it had to find that he:

(1) “willfully and maliciously harassed or willfully, maliciously, and repeatedly followed

another person”; and (2) “made a credible threat with the intent to place the other person in

reasonable fear for her safety or for the safety of her immediate family.” (See People v.

Ewing (1999) 76 Cal.App.4th 199, 210.) The jury was further instructed that if it found

defendant guilty of stalking in count 1, it had to decide whether the People proved that a

temporary restraining order was in effect at the time of the conduct and that the defendant

knew of the court order. The jury instructions defined a credible threat as “one that causes

the target of the threat to reasonably fear for his or her safety or for the safety of his or her

immediate family and one that the maker of the threat appears to be able to carry out.”

       Defendant contends there was no evidence that he threatened the victim while a

restraining order was in effect, specifically claiming there was no evidence he made a

“verbal or written threat” between November 1 and 15, 2019. We disagree. Section 646.9,

subdivision (g), provides that “ ‘credible threat’ means a verbal or written threat, including

that performed through the use of an electronic communication device, or a threat implied

by a pattern of conduct or a combination of verbal, written, or electronically communicated

statements and conduct, . . .”



                                                 8
       The evidence here showed the victim obtained a temporary restraining order on

November 1, 2019, which required defendant to stay away from her, her car, her home, and

her children, until November 25, 2019. Defendant was served with a copy of the restraining

order. He admitted to the police officer that he knew about the restraining order. The

evidence further showed that while the restraining order was in effect, defendant left the

victim 15 voicemail messages and drove by her house about 40 times. The voicemail

messages contained threats that the victim was “going to be gone” because she did not listen

to defendant or help him with his problem; that she would “end up losing because this [was]

not a game”; that he was going to kidnap her kids; that they would end up in a foster home;

and that he would harm her stepdad. Defendant also cursed at her, called her names, and

threatened to “disturb” her relationship with her new boyfriend. The content of these

messages was consistent with the threats defendant had made for 10 years, except that they

were more aggressive.

       The evidence specifically showed that on November 15, 2019, defendant left three

voice messages containing similar threats. He said he had texted and called the victim, and

he was going to do something to get her attention. He said she “was going to see the

consequences of [her] not paying attention to him.” Moreover, earlier that day, the victim

noticed defendant following her when she was coming home with her kids. The victim was

so scared that she called the police, and the officer observed that she was panicking and

crying. Defendant later admitted that he pushed in the mirror on the victim’s car to get her

attention. Defendant’s course of conduct, including his words as well as his actions,

constituted a credible threat within the meaning of section 646.9, subdivision (g). (See
                                              9
People v. Lopez (2015) 240 Cal.App.4th 436, 453 (Lopez) [defendant was obsessed with the

victim for years and sent her packages, messages on Facebook, letters and pictures, despite

her telling him she wanted nothing to do with him]; see also People v. Zavala (2005) 130

Cal.App.4th 758, 767 [despite restraining order, defendant repeatedly contacted wife in

person, by telephone, followed her three times, and made express or implied threats].)

       Defendant argues that the evidence “wholly fails to show [he] threatened [the

victim’s] safety,” and that his statements could not reasonably be construed as threats made

with the intent to place her in fear for her safety. He further contends that her interpretation

of his comments as meaning he would kill her “borders on the absurd” and was

“unreasonable in the extreme.” We disagree. Defendant’s voicemails and conduct of

following the victim and her children, in the context of many years of him leaving her

frightening voicemails, driving by her home, and sitting in his car staring at her while

holding a gun, “reveal an obsession that a reasonable person would understand as

threatening.” (Lopez, supra, 240 Cal.App.4th at p. 453.)

       Defendant further claims that one of the elements of stalking is “actual suffering by

the victim of substantial emotional distress” and then argues that there was insufficient

evidence of “serious and reasonable emotional distress.” However, section 646.9 lists no

requirement of showing “actual suffering of substantial emotional distress.” (§ 646.9.) In

any event, contrary to defendant’s claim, the evidence showed the victim suffered serious

substantial emotional distress, and that her anxiety and fear for her life were reasonable

under the circumstances. (See ante.)



                                               10
        Viewing the evidence in a light favorable to the judgment, as we must, we conclude

there was sufficient evidence to support the stalking conviction in count 1 and the jury’s

finding that a restraining order was in effect at the time of the stalking.

           II. The Sentence on Count 2 Should Be Stayed Pursuant to Section 654

        Defendant argues that his sentence on count 2 should be stayed pursuant to section

654 because count 2 arose out of the same course of conduct as count 1. The People

correctly concede.

        Section 654 “precludes multiple punishments for a single act or indivisible course of

conduct.” (People v. Hester (2000) 22 Cal.4th 290, 294.) “ ‘Where a defendant’s crimes

are the result of a course of criminal conduct, courts endeavor to determine whether the

course of conduct is divisible, i.e., whether it constitutes more than one criminal act.

[Citation.] A course of conduct will give rise to more than one criminal act if the actions

were incident to more than one objective.’ ” (People v. Roles (2020) 44 Cal.App.5th 935,

946.)

        Defendant was found guilty of stalking in violation of a restraining order during the

time period of July 1, 2019, through November 19, 2019 (§ 646.9, subd. (b), count 1) and

violating a protective order on or about November 15, 2019 (§ 273.6, subd. (a), count 2). In

finding defendant guilty of count 1, the jury had to find that he willfully harassed or

willfully and repeatedly followed the victim and made a credible threat with the intent to

place her in reasonable fear for her safety or the safety of her family. It also had to find that

a temporary restraining order prohibiting him from engaging in such conduct was in effect

at the time. In finding defendant guilty of count 2, the jury had to find that a court issued a
                                               11
written order that he not contact the victim in any way and stay at least 100 yards away from

her home, job, and vehicle; that the order was a stay away order issued under Family Code

section 6300; that defendant knew of the order and had the ability to follow it; and that he

willfully violated it. Both parties agree that the convictions in counts 1 and 2 arose out of

the same course of conduct, in that defendant’s conduct of stalking the victim in count 1

formed the basis of him violating the protective order in count 2. Moreover, the protective

order used to prove defendant’s guilt on count 1 (§ 646.9 subd. (b)) is the same protective

order used to prove defendant’s guilt on count 2. Accordingly, the sentence on count 2

should have been stayed pursuant to section 654.

        III. The Court Properly Sentenced Defendant to the Upper Term on Count 1

       Defendant argues that the matter should be remanded for sentencing since the trial

court mistakenly believed it did not have the discretion to grant probation. He further

contends the court improperly imposed the upper term on count 1, relying on factors that

were either unauthorized or unsupported by the evidence. We conclude the court properly

sentenced defendant to the upper term on count 1.

       “When a judgment of imprisonment is to be imposed and the statute specifies three

possible terms, the choice of the appropriate term shall rest within the sound discretion of

the court. . . . The court shall select the term which, in the court’s discretion, best serves the

interests of justice.” (§ 1170, subd. (b).) Sentencing courts have wide discretion in

weighing aggravating and mitigating factors. (People v. Avalos (1996) 47 Cal.App.4th

1569, 1582.) A single factor in aggravation is sufficient to justify the imposition of the

upper term. (People v. Cruz (1995) 38 Cal.App.4th 427, 433.) “ ‘The burden is on the party
                                               12
attacking the sentence to clearly show that the sentencing decision was irrational or

arbitrary. [Citation.] In the absence of such a showing, the trial court is presumed to have

acted to achieve legitimate sentencing objectives, and its discretionary determination to

impose a particular sentence will not be set aside on review.’ ” (People v. Superior Court

(Alvarez) (1997) 14 Cal.4th 968, 977-978.)

       Defendant first contends that the court mistakenly believed that section 646.9,

subdivision (b), unlike subdivision (a), did not allow it to grant probation. The court did

state that section 646.9, subdivision (b), did not give it discretion to provide a grant of

probation. However, any error was harmless. Even if the court was mistaken in its

understanding, the record is clear that it would have declined to place defendant on

probation. The court expressly stated: “Had the court been given discretion for probation,

the court still would not be granting the defendant probation in this case, given the facts that

were presented at trial.”

       Furthermore, the trial court properly exercised its discretion in imposing the upper

term. It read and considered the People’s sentencing brief and the probation officer’s report.

In support of the upper term, the court cited the factor that “[t]he crime involved great

violence, great bodily harm, threat of great bodily harm, or other acts disclosing a high

degree of cruelty, viciousness, or callousness.” (Cal. Rules of Court, rule 4.421(a)(1).) It

noted that defendant harassed and traumatized the victim by leaving her voice messages and

driving by and parking his car near her house. It further noted that she continued to be

fearful based on his actions over the period of time, as detailed in her testimony as well as a

letter she wrote to the court, which was read at sentencing. The evidence clearly supported
                                               13
this aggravating factor. In October 2019, defendant left the victim over 30 voicemails

telling her that if she was dating someone, that person would be dead and she would be dead

too, that her stepdad was “going to pay,” that defendant was going to bust her mouth, that

she would cry “tears of blood,” and that her kids would end up in a foster home.

Furthermore, defendant drove by her house about five or six times a day that same month.

At one point, he parked in front of her house and stared at her while holding a gun. The

victim testified that she felt anxious and scared, and she feared for her life.

       Defendant contends that repeated harassment resulting in fear is an element of

stalking and therefore could not be used to impose the upper term. He cites California Rules

of Court, rule 4.420(d), which provides that, “[a] fact that is an element of the crime on

which punishment is being imposed may not be used to impose a particular term.”

However, as the People point out, a person can be convicted of stalking under section 646.9

with only two acts of harassing a victim. (§ 646.9, subds. (e) & (f).) Here, defendant left

over 30 threatening voicemails and drove by the victim’s house five or six times a day,

thereby placing her in a perpetual state of fear. Thus, we have no trouble seeing, as the trial

court did, that defendant’s stalking involved “threat[s] of great bodily harm, or other acts

disclosing a high degree of cruelty, viciousness, or callousness” (Cal. Rules of Court,

rule 4.421(a)(1)) far beyond that which is necessary for conviction.

       The court also cited the factor that the victim was particularly vulnerable. (Cal.

Rules of Court, rule 4.421(a)(3).) In People v. Steele (2000) 83 Cal.App.4th 212 (Steele),

the trial court found that one of the aggravating factors was the victim’s vulnerability. The

victim testified that “she was afraid of appellant by his actions and past reputation, and also
                                               14
by the fact that appellant knew where she lived.” (Id. at p. 226.) The appellate court agreed

with the trial court, finding it “difficult to assail the finding that the victim was vulnerable.”

(Ibid.)

          Here, the court noted that many of the incidents occurred during the night or early

morning hours when the victim was home sleeping. The court stated that the victim’s

security system showed that defendant drove by her house, and that being there alone with

her kids “certainly does make her particularly vulnerable.” Although it is unclear that the

evidence showed the incidents occurred during the night or early morning or when the

victim was sleeping, it did show that defendant drove past the victim’s house countless

times and that he followed her and her children. At sentencing, the court heard the victim’s

statement, in which she said that she was not able to go in her front or back yard without

fearing defendant would be outside to hurt her, and that she was afraid that at night, he

would “come to my house and knock down my door and either kill me or take my kids.” In

light of the evidence that defendant had threatened the victim for years, followed her and her

children, had a gun, and surveilled her house, the court properly relied on her vulnerability

as an aggravating factor, particularly since defendant often appeared when the victim was

alone with her children and had already demonstrated his willingness to inflict physical

violence upon her. (See Steele, supra, 83 Cal.App.4th at p. 226.)

          In sum, only one aggravating factor was needed for the court to impose the upper

term on count 1. The evidence warranted the application of one or more aggravating factors

in this case. Thus, we see no abuse of discretion.



                                                15
                                       DISPOSITION

       The judgment is modified to stay the term imposed on count 2 pursuant to section

654. The trial court is directed to amend the abstract of judgment and its minute order to

reflect this modification and to forward a certified copy of the amended abstract of judgment

to the Director of the Department of Corrections and Rehabilitation. In all other respects,

the judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                                  FIELDS
                                                                                              J.


We concur:


RAMIREZ
                       P. J.


CODRINGTON
                            J.




                                             16